 1
 2
 3
 4
 5
 6
 7                        UNITED STATES DISTRICT COURT
 8                     SOUTHERN DISTRICT OF CALIFORNIA
 9
10    UNITED STATES OF AMERICA,                         CASE NO. 18CR3681WQH
11                                   Plaintiff,         ORDER
          vs.
12    JUAN TINOCO-GARCIA,
13                                Defendant.
14   HAYES, Judge:
15         The matter before the Court is the motion to dismiss the information under §
16   1326(d) filed by the Defendant Juan Tinoco-Garcia. ECF No. 31.
17                              FACTUAL BACKGROUND
18         In 2009, Defendant entered the United States without legal status and began
19   living in Sacramento, California. In 2014, Defendant married a United States citizen.
20   Defendant’s spouse submitted an I-130 application on his behalf starting the process to
21   obtain a green card for the Defendant.
22         On September 9, 2015, Defendant received a notice that his I-130 application had
23   been approved and an interview was scheduled.
24         On March 28, 2016, Defendant was charged in California state court with
25   committing a lewd and lascivious act with a minor under fourteen years old in violation
26   of California Penal Code § 288(a). Defendant hired a private criminal defense attorney.
27   Defendant states in a declaration that he asked defense counsel if the criminal case
28   could affect the petition filed to obtain a green card or cause him to be deported.
     Defendant states in a declaration that defense counsel assured him that he did not have
                                                  -1-                              18cr3681WQH
 1   to worry because “California is a sanctuary state” and “did not work with ICE.” ECF
 2   No. 31-2 at 4. Defendant states that his defense counsel advised him to plead nolo
 3   contendre to the § 288(a)charge. Defendant states that defense counsel did not advise
 4   him that a conviction under § 288(a) was an aggravated felony under 8 U.S.C. §
 5   1101(a)(43)(A), and did not advise him of the immigration consequences of an
 6   aggravated felony conviction.
 7         On September 29, 2017, Defendant entered a plea of nolo contendre to the charge
 8   of committing a lewd and lascivious act with a minor under fourteen years old in
 9   violation of California Penal Code § 288(a). Defendant was sentenced to five years
10   probation and 364 days in jail. Defendant served six months in county jail and was
11   transferred to immigration custody. Defendant was served with a Notice To Appear
12   (NTA) in immigration court for removal proceedings charging that he was an alien
13   present in the United States without being admitted or paroled. The NTA did not state
14   a time and place.
15         On April 6, 2018, Defendant appeared by video from the Sacramento ICE office
16   before an immigration judge in San Francisco. The immigration judge informed
17   Defendant that he was entitled to hire an attorney to represent him in the proceeding and
18   provided Defendant with a list of legal services providers. Defendant informed the
19   immigration judge that he was seeking legal representation and that he had provided his
20   information to an attorney at the detention center. Defendant advised the immigration
21   judge that he was married to a United States citizen, that his wife had filed a petition on
22   his behalf four years ago, and that he had an interview for his green card at the embassy
23   in Ciudad Juarez. The immigration judge advised Defendant that his options for relief
24   from removal were limited. The immigration judge stated: “So, its possible that you
25   could be granted [relief], but given the nature of the crime you committed, it’s very
26   unlikely. You’re not eligible for cancellation of removal because of the crime you
27   committed. If you are afraid that you would be harmed in Mexico then you can apply
28   for withholding of removal or protection under the Convention Against Torture. Those
     are both pretty difficult to prove, however. But that’s all you’re left with as a result of
                                                 -2-                                  18cr3681WQH
 1   your criminal history.” ECF No. 31-2 at 28-29. The immigration judge asked
 2   Defendant if he wanted a continuance to find an attorney and examine any potential
 3   relief given his aggravated felony conviction. The transcript of the proceedings states:
 4         Immigration Judge: Alright. So do you want me to set your case out a
           couple of weeks so you can try and get a lawyer?
 5
           Defendant: Ok. If, uh. I just don’t Ok. If, uh. I just don't want you to lie
 6         to me. I'd like to know how long I would be here if you postponed it for
           15days?
 7
           Immigration Judge: Sir. I can order you removed in 15 days, if that's
 8         what you want to do? What you need to do is decide whether you want to
           reply for relief or not. If you do want to apply for relief, I am currently
 9         setting cases in June. By the time you get an application to me, I will
           probably be setting cases in July. So that's how long it would take.
10
           Defendant: For July?
11
           Immigration Judge: If you submit an application and we do a hearing on
12         the application, the probably the earliest the hearing would take place,
           would be July.
13
           Defendant: July. Ok. Uh would it be difficult to fix even though I'm
14         married to my wife and I have children?
15         Immigration Judge: Yes. Because of your criminal record. If you hadn't
           committed that crime, it would have been much easier. You would have
16         only needed one waiver, but now you need two. And most people do not
           look favorably on individuals who sexually abuse children. And for that
17         reason, it is unlikely that you're going to get permission to come back.
18         Defendant: Ok. Um, if I'm deported, uh, can my wife, uh, still be able
           to make a petition for me?
19
           Immigration Judge: If you are deported from the United States, you are
20         barred from coming back for at least 10 years. Your wife has already
           petitioned for you. She doesn't need to do that again. But you are not
21         eligible to request a return to the United States until you have lived in
           Mexico for at least 10 years. And then you can only come back if they
22         approve those two waivers that you need. Assuming that the law stays the
           same between now and then.
23
           Defendant: Ok. It's very difficult right?
24
           Immigration Judge: Correct.
25
           Defendant: I want to be removed in 15 days.
26
           Immigration Judge: So we’re going to set your hearing out two weeks
27         so that yo can talk to a lawyer because I want you . . . to be satisfied that
           there’s no reason for you to stay in custody and apply for relief. . . . If you
28         would come take a deportation order when you have your next hearing,
           you can do that.

                                                 -3-                                   18cr3681WQH
 1   ECF No. 31-2 at 29-30.             The immigration judge scheduled the next removal
 2   proceedings for two weeks.
 3          On April 20, 2018, Defendant appeared again by video before the same
 4   immigration judge. Defendant informed the immigration judge that his spouse had been
 5   trying to get an attorney but that the attorneys were very busy. The immigration judge
 6   asked Defendant if he wanted more time find an attorney. Defendant responded “the
 7   truth is that I don’t think I’m going to be able to find an attorney. So it’s better just like
 8   this.” Id. at 33. The immigration judge administered the oath to the Defendant, and
 9   established that he came into the United States without permission, and that he was
10   removable. The immigration judge asked Defendant if he was convicted of “violating
11   California Penal Code Section 288(a), which is committing a lewd act with a minor
12   under the age of 14.” Id. at 34. Defendant responded “Uh, well yes. That’s the deal that
13   my attorney took even though I did not do anything, and I pled, that I wasn’t going to
14   oppose anything. Uh, but still the judge said that I was guilty.” Id. The immigration
15   judge established that the conviction was an aggravated felony, and reviewed
16   Defendant’s marital status, his immigration history, and his prior state conviction. The
17   transcript of the immigration proceedings states:
18          Defendant: I did not know that taking this deal [in state court] was going
            to affect me so much. He did not tell me that is was going to affect me in
19          the future, when I tried to, when my wife tried to get my residency and my
            work permit. I was never told that California was a sanctuary state1 and
20          that they did not work with ICE, and um, and that I was gonna. I thought
            I was just going to do my six months and probation, that’s why I took the
21          deal. If I had known that it was going to keep me away from my family,
            then I would have gone to trial instead.
22
23          Immigration judge: Alright. So Mr. Tinoco I understand what you’re
            telling me and you may very well have a motion that you can bring in the
24          California criminal court system regarding your plea. However, there’s
            nothing I can do about that. I can only deal with the information in front
25          of me, which is that you have the conviction and it makes you deportable.
            And in fact, you’re already deportable for being here without papers. I can
26          set your hearing over another couple of weeks, if you want to talk to an
            attorney about representing you in immigration court. But it’s very
27          unlikely that you’re going to have enough time, while you’re in custody,
28
            1
             Defendant states in his declaration that he was told by his state criminal counsel “not to worry
     because ‘California is a sanctuary state” and they ‘don’t work with ICE.’” ECF No. 31-2 at 4.
                                                       -4-                                        18cr3681WQH
 1         to challenge your criminal court conviction. If you want any chance of
           any, any, doing that while you’re still here in the United States, you better
 2         get started yesterday.
 3         Defendant: Ok. Thank you. Well I do understand and my wife spoke with
           an immigration attorney and the crime that I accepted has affected me
 4         really bad, but what I understood from the judge is that if I am removed to
           Mexico, my wife can still request me. Cause that’s what I understood.
 5
           Immigration Judge: So the petition that your wife has filed for you is not
 6         going to go away. However, in order to get approval for an application to
           get your green card based upon that petition, you would need those two
 7         waivers that I told you about. And the crime that you pled to is very
           serious and it is unlikely that you’re going to get your waiver approved.
 8
           Defendant: Ok. Well I rather be out in , in Mexico, in order for me to do
 9         something and work and be able to pay the attorney and, and in case, that
           I can get those exemptions, then I can do something about that.
10
     Id. at 37. The immigration judge scheduled a further hearing for April 23 to examine
11
     voluntary departure.
12
           On April 23, 2018, Defendant appeared again by video before the same
13
     immigration judge. The immigration judge informed the Defendant that he was not
14
     eligible for voluntary departure because of his conviction for sexual abuse of a minor.
15
     The immigration judge asked the Defendant if he wanted to apply for relief under the
16
     convention against torture or take an order of deportation. The recording of the
17
     immigration hearing ended.
18
           On April 23, 2018, the immigration judge entered an order of removal which
19
     indicated that Defendant waived appeal.
20
           On July 26, 2018, Defendant was arrested by a border patrol agent walking along
21
     highway approximately one mile east of the Hwy 80 checkpoint. Defendant stated that
22
     he was a citizen of Mexico without any immigration documents that would allow him
23
     to enter or remaining in the United States.
24
           On August 23, 2018, an Information was filed charging removed alien found in
25
     the United States in violation of 8 U.S.C. § 1326 (a) and (b).
26
           On November 19, 2018, Defendant filed a motion to dismiss the information
27
     pursuant to 8 U.S.C. §1326(d) on the grounds that his prior removal order is invalid.
28
     Plaintiff United States filed an opposition to the motion to dismiss. Defendant filed a

                                                -5-                                  18cr3681WQH
 1   reply.
 2                                      APPLICABLE STANDARD
 3            A predicate removal order is a necessary element of a § 1326 prosecution. Under
 4   8 U.S.C. § 1326(d), an alien criminal defendant may not challenge the validity of a
 5   removal order “unless the alien demonstrates that – (1) the alien exhausted any
 6   administrative remedies that may have been available to seek relief against the order;
 7   (2) the deportation proceedings at which the order was issued improperly deprived
 8   [him] of the opportunity for judicial review; and (3) the entry of the order was
 9   fundamentally unfair.” 8 U.S.C. § 1326(d).               The entry of a removal order is
10   fundamentally unfair for the purposes of § 1326(d)(3) only if the removal proceeding
11   violated the alien’s due process rights and the alien suffered prejudice as a result.
12   United States v. Arias-Ordonez, 597 F.3d 972, 976 (9th Cir. 2010).
13                                                ANALYSIS
14            Defendant contends that his removal proceeding violated his due process rights
15   resulting in prejudice. Defendant asserts that the immigration judge violated his right
16   to counsel and failed to advise him of apparent relief during the removal proceedings.
17   Defendant asserts that the immigration judge failed to advise him of his eligibility for
18   relief from removal and the benefits an attorney could provide. Defendant asserts that
19   he was eligible for post-conviction relief “under both Padilla2 and California state law.”
20   ECF No. 35 at 7. Defendant asserts that the immigration judge violated his right to
21   counsel by failing to provide him with sufficient information to make a knowing and
22   intelligent decision regarding his waiver of right to counsel. “Because the IJ failed to
23   inform [Defendant] of his apparent eligibility for relief, and that an attorney could assist
24   him with such relief,” Defendant contends that he “did not knowingly and intelligently
25   waive his right to counsel.” Id. Defendant further contends that the immigration judge
26   did not have jurisdiction to conduct the removal proceedings because the NTA served
27   upon him contained no information regarding the date, time, and place of his hearings.
28
              2
                  Padilla v. Kentucky, 559 U.S. 356 (2010).
                                                        -6-                            18cr3681WQH
 1         Plaintiff United States contends that the immigration judge did not chill the
 2   Defendant’s right to counsel. Plaintiff United States asserts that the immigration judge
 3   correctly informed the Defendant that it was unlikely that he would be entitled to relief
 4   from removal because he had been convicted of an aggravated felony. Plaintiff United
 5   States further contends that the immigration judge did not lack jurisdiction because the
 6   NTA did not state a time and place.
 7   Right to Counsel
 8         Non citizens in removal proceedings have due process right to counsel.
 9   Tawadrus v. Ashcroft, 364 F.3d 1099, 1103 (9th Cir. 2004). In Biwot v. Gonzales, 403
10   F.3d 1094, 1098 (9th Cir. 2005), the Court of Appeals explained:
11         The Supreme Court has long recognized that because deportation “visits
           a great hardship on the individual and deprives him of the right to stay and
12         live and work in this land of freedom[,] ... [m]eticulous care must be
           exercised lest the procedure by which [an alien] is deprived of that liberty
13         not meet the essential standards of fairness.” Bridges v. Wixon, 326 U.S.
           135, 154, 65 S.Ct. 1443, 89 L.Ed. 2103 (1945). One way we ensure that
14         the “standards of fairness” are met is by guaranteeing that aliens have the
           opportunity to be represented by counsel. The high stakes of a removal
15         proceeding and the maze of immigration rules and regulations make
           evident the necessity of the right to counsel. The proliferation of
16         immigration laws and regulations has aptly been called a labyrinth that
           only a lawyer could navigate. Castro–O'Ryan v. INS, 847 F.2d 1307, 1312
17         (9th Cir.1988).
18         To infuse the critical right to counsel with meaning, we have held that IJ
           must provide aliens with reasonable time to locate counsel and permit
19         counsel to prepare for the hearing. Rios–Berrios v. INS, 776 F.2d 859,
           862–63 (9th Cir.1985).
20
     “[F]or an applicant to appear pro se, there must be a knowing and voluntary waiver of
21
     the right to counsel. In order for a waiver to be valid, an IJ must generally: (1) inquire
22
     specifically as to whether petitioner wishes to continue without a lawyer; and (2)
23
     receive a knowing and voluntary affirmative response.” Tawadrus v. Ashcroft, 364 F.3d
24
     at 1103 (internal citations omitted).
25
           In this case, the record before the immigration judge established that the
26
     Defendant was convicted of committing a lewd and lascivious act with a minor under
27
     fourteen years old in violation of California Penal Code § 288(a). This “Section288(a)
28
     conviction qualified as ‘an aggravated felony’ because it constituted ‘sexual abuse of

                                                -7-                                  18cr3681WQH
 1   a minor’ within the meaning of 8 U.S.C. § 1101(a)(43)(A).” United States v. Baron-
 2   Medina, 187 F.3d 1144, 1145 (9th Cir. 1999). An aggravated felony conviction
 3   rendered the Defendant, a non-citizen, deportable under 8 U.S.C. § 1227(a)(2)(A)(iii),
 4   as well as ineligible for forms of discretionary relief from deportation, including
 5   voluntary departure and cancellation of removal.
 6          At the April 6, hearing, the immigration judge discussed the limited forms of
 7   relief available, including the “Convention against Torture.” The immigration judge
 8   informed that Defendant that “I can order you removed in 15 days, if that’s what you
 9   want” and asked the Defendant if he wanted a continuance “to get a lawyer” to seek
10   relief. ECF No. 31-2 at 29. Defendant asked how long he would wait for a hearing
11   to apply for relief. The immigration judge stated “ the earliest the hearing would take
12   place would be July.” Id. Defendant responded: “I want to be removed in 15 days.”
13   The immigration judge set another hearing for two weeks so that Defendant could “talk
14   to a lawyer” and “be satisfied that there’s no reason for you to stay in custody.” Id. at
15   30.
16         At the April 20, 2018 hearing, the immigration judge asked “Do you want to go
17   forward with your case without having an attorney or would you like some more time
18   to try and find one?” Defendant answered: “Um, well know. The truth is that I don’t
19   think I’m going to be able to find an attorney, So it’s better just like this.” (ECF No.
20   31-2 at 33). Defendant stated that his wife had spoken to an immigration attorney and
21   that he understood that his wife could still request relief if he was in Mexico. Defendant
22   stated: “I rather be out in , in Mexico, in order for me to do something and work and be
23   able to pay the attorney and, and in case, that I can get those exemptions, then I can do
24   something about that.” Id.
25         The immigration judge informed Defendant of the relief available.               The
26   immigration judge inquired specifically a number of times during the proceedings
27   whether Defendant wished to continue without counsel and received a knowing and
28                                              -8-                                  18cr3681WQH
 1   voluntary affirmative response. See Tamadrus, 363 F.3d at 1103.
 2         “An alien who faces deportation is entitled to a full and fair hearing of his claims
 3   and a reasonable opportunity to present evidence on his behalf.” Colmenar v. INS, 210
 4   F.3d 967, 971 (9th Cir. 2000). Defendant asserts that his decision to waive counsel was
 5   not knowing because the immigration judge “failed to advise him of his eligibility for
 6   post-conviction relief under both Padilla and California state law.” ECF No. 35 at 7.
 7   Defendant states in his declaration that his lawyer in the state court proceedings did not
 8   tell him that a conviction under §288(a) would virtually certainly cause him to be
 9   deported and make it nearly impossible for him to gain legal status through the petition
10   filed by his wife.
11         In Padilla v. Kentucky, 559 U.S. 356 (2010), Padilla alleged that his counsel told
12   him that he did not have to worry about his immigration status in entering a plea of
13   guilty since he had been in the country so long. Padilla alleged that he relied on his
14   counsel's erroneous advice when he pleaded guilty to the drug charges that made his
15   deportation virtually mandatory and that he would have insisted on going to trial if he
16   had not received incorrect advice from his attorney. The Supreme Court determined
17   that Padilla was entitled to move forward with his postconviction proceedings on his
18   claim that counsel’s representation fell below the objective standard of reasonableness
19   under Strickland.3 The Supreme Court concluded that “the weight of prevailing
20   professional norms supports the view that counsel must advise her client regarding the
21   risk of deportation.” Id. at 367.
22         In this case, the immigration judge stated:
23         So Mr. Tinoco I understand what you’re telling me and you may very well
           have a motion that you can bring in the California criminal court system
24         regarding your plea. However, there’s nothing I can do about that. I can
           only deal with the information in front of me, which is that you have the
25         conviction and it makes you deportable. And in fact, you’re already
           deportable for being here without papers. I can set your hearing over
26
27         3
               Strickland v. Washington, 466 U.S. 668 (1984).
28                                                  -9-                              18cr3681WQH
 1         another couple of weeks, if you want to talk to an attorney about
           representing you in immigration court. But it’s very unlikely that you’re
 2         going to have enough time, while you’re in custody, to challenge your
           criminal court conviction. If you want any chance of any, any, doing that
 3         while you’re still here in the United States, you better get started
           yesterday.
 4
     Id. at 37. The immigration judge properly advised the Defendant of the potential
 5
     avenue for post-conviction relief and offered to set the hearing over to allow the
 6
     Defendant to seek counsel. Defendant stated: “I’d rather be out in, in Mexico....” Id.
 7
     Defendant made a knowing and voluntary waiver of the right to counsel. Based upon
 8
     the record in this case, the immigration judge provided that Defendant with a full and
 9
     fair hearing and did not deny the Defendant any continuance to seek counsel. The
10
     immigration judge provided the Defendant with a reasonable opportunity to seek
11
     counsel to pursue relief, including Convention against Torture and post-conviction
12
     relief from his state conviction. The Court concludes that the removal proceedings did
13
     not violate Defendant’s due process rights.
14
     Notice to Appear
15
           This Court concluded in United States v. Rodriguez, 2018 WL 6064861, at *3
16
     (S.D. Cal. November 20, 2018) that “the narrow issue of triggering of the stop-time rule
17
     under 8 U.S.C. § 1229b(d)(1) decided in Pereria4 does not effect the vesting of
18
     jurisdiction in the immigration court or invalidate the regulations establishing the
19
     commencement of immigration proceedings.” In this case, the Defendant waived any
20
     procedural defect in the NTA by failing to raise any objection at the removal
21
     proceedings. Defendant appeared and fully participated at each of the removal
22
     proceedings. The Court concludes that the immigration judge had jurisdiction to enter
23
     the order of removal.
24
25
26
27         4
               Pereira v. Sessions, 138 S.Ct. 2105 (2018).
28                                                   -10-                          18cr3681WQH
 1         IT IS HEREBY ORDERED that the motion to dismiss the information under §
 2   1326(d) filed by the Defendant Juan Tinoco-Garcia (ECF No. 31) is denied.
 3   DATED: January 10, 2019
 4
                                           WILLIAM Q. HAYES
 5                                         United States District Judge
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                          -11-                                 18cr3681WQH
